Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed April 29, 2020.  This application is a CIP of 16/033,627, filed July 12, 2018.  Claims 1-18 are pending.
The drawings are objected to because Figures 7a and 7b are not legible.  The type is too small and the shading makes the text unreadable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is not clear what is performing the steps of transmitting the user data, transmitting the confirmation, determining the selection is unavailable and notifying the user, and transmitting a list to an attendant. It is not clear what is a selection of items of the list of items.  Does applicant mean selecting items from the list of item and sending the selected list?
Regarding claim 5, it is not clear what is meant by modifying the estimated calculation.  The specification provides no details. The estimated calculation lacks an antecedent basis.
Regarding claim 6, it is not clear how deleting a user changes the estimate calculation.  The two items do not appear to be related and the specification provides no explanation.
Regarding claim 7, it is not clear what is meant by delivered since delivery can be to a person or a location.  Further, it is not clear how the attendant device can send a delivery message without the attendant device being aware that a delivery has occurred. There appear to be steps missing.  What is the data that is being transmitted?  A selected item has been recited twice.  Are they the same items?
	Regarding claim 9, this claim does not make sense.  
	Regarding claim 12, it is not clear what the various software are since the software is not disclosed in the specification.  The claim does not say the software performs the recited functions. It is not clear what structure is intended for software executing on user data.  The claim essentially recites an order processing computer and various software executing on other devices or on data.  This does not constitute a system since the other components besides the 
	Regarding claims 13-16, it is not clear what is the recited software and what it performs.  It is not clear how software can perform the recited function.  Transmission requires hardware (i.e. transmitter).  Merely saying a software provides a function is insufficient.
	Regarding claim 16, it is not clear which mobile device is referred to.
	Regarding claim 18, this claim does not make sense.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Montfort Walker et al (hereafter Walker 2016/0189069).  The entire reference should be considered. Cited portions are exemplary and do not constitute the only teachings or the complete teaching of the claim limitations.
Regarding claim 1, the claimed step of transmitting user data to a order processing computer is shown as in item 210; the claimed step of presenting a list of items for purchase to be delivered during the travel event is shown in item 220; the claimed step of transmitting a selection of items is shown as item 225; the step of receiving a list of items that the user want to receive during the travel event is shown as item 225; and the step of forwarding the list to an order fulfillment computer is shown as item 230.  The step of deterring whether items are available for a travel event and notifying the user is taught in paragraph 29.  The reference does not explicitly state that the system sends a confirmation of the selected items or transmits a list of delivered items to an attendant.  The examiner gives Official notice that confirmation of an order is conventional to notify the user that his order has been accepted.  It would have been obvious to confirm an order for its known advantages.  Further, the reference teaches a database for 
Regarding claim 2, see paragraph 29.
Regarding claim 3, see paragraph 25.
Regarding claim 4, see paragraph 26.
Regarding claim 5, the reference teaches that fulfillment transmits data to the carrier computer.  It would have been obvious for the carrier computer to estimate and to identify the user on a manifest to confirm the passengers and to ensure that sufficient supplier are available for purchase onboard the aircraft.
Regarding claim 6, it would have been obvious to modify or delete the user from the estimated calculation if the user’s itinerary changes. 
Regarding claim 7, one of ordinary skill in the art would be familiar with order fulfillment systems.  The Examiner gives Official notice in delivery systems that once an item has been delivered a confirmation is sent to a fulfillment center.  It would have been obvious for the attendant device to send the confirmation since that is the person delivering the order.  The confirmation alerts the system that the product has been delivered.  Thus, it prevents fraud since the user cannot claim that the product was not delivered.
Regarding claim 8, the Examiner gives Official notice that the scanning of a package at the time of delivery and sending the information from the scan is performed to indicate delivery of the order.  For example, UPS drivers.  It would have been obvious to use conventional 
Regarding claim 9, it is conventional for the delivery person to scan an item and transmit the information wirelessly.  It would have been obvious to use a similar method to confirm the delivery of the item on a plane.  The use of a wireless device allows the system to be updated in real time.
Regarding claim 10, paragraph 20 teaches that an order may be placed at different times and locations.  Paragraph 25 teaches that inventory is maintained in real time.  It would have been obvious to update the list of available items as items are purchased so that the buyer would only be presented with items that are available.
Regarding claim 11, the Examiner gives Official notice that a user may use a cellphone to make online purchases.  It would have been obvious for the user to use such a device on a wireless network since it allows purchases to be make anywhere.
Regarding claim 12, the claimed order processing computer with storage is shown in Figure 1, item 109.  The software and device for a user is shown as item 129.  The software and fulfillment computer is shown as item 113 and 115.  The general steps have been addressed in the method claims.  Walker teaches the sending of order information for fulfillment.  While not explicitly stated, it would have been obvious to send to the attendant mobile device user data and travel event information to keep the attendant apprised of the situation and who to deliver the order to.
Regarding claim 13, see paragraph 29.

Regarding claims 15, the reference teaches changes in flight plans and that information about passengers are stored on a computer of the carrier.  Such computers includes a manifest of passengers as well as items to be delivered.  It would have been obvious to estimate provisioning to allow passengers to order item onboard the plane by predicting the demand.  The order for a user affects the prediction, and thus, it would have been obvious to modify the estimation based on orders.
Regarding claim 16, as shown in the method claim, the sending of a confirmation message to the user after delivery is conventional.  It would have been obvious to send a confirmation to notify the purchaser that his item was delivered.  This alerts the user if the delivery was to the wrong person.
Regarding claims 17 and 18, these limitations have been addressed in a prior claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  The claims are considered one of the four statutory classes since a process and a machine is recited in the claims.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter based on a judicial exception.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. ___ (2014).  Claims 1-18, each considered as a whole and as an ordered combination, are directed a method and an apparatus which is considered to be one of the four statutory categories.  However, the claims are directed toward a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
	The claims are directed to the abstract idea of a method of organizing human activities.  This includes the ordering of items, the delivery of items, the tracking and notification of the delivered items.  In particular, the claim recites steps for transmitting user data, presenting items for purchase, transmitting selected items, transmitting travel event information for fulfillment, confirming order, determining inventory, and transmitting a list of delivered items.
This qualifies as a method of organizing human activities because it recites the concepts of tracking the travel of a user, presenting items for the user based on the activities of the user, receiving the desired activity (purchase), fulfillment of the request by the user and notifying people involved in the process including the user.  Merely performing the activities on a computer is considered an abstract idea.  The application of purchasing for a travel event is not different in nature than purchasing for deliver at a different location.
	It is similar to other abstract ideas held to be non-statutory by the courts (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring product information presented to a user based on, e.g., vehicle data or schedule data; Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015)—determining a price using organizational and product group hierarchies, similar because at another level of abstraction the claims could be Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016)--generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location, or taking orders from restaurant customers on a computer, similar because at another level of abstraction the claims could be characterized as taking product selection orders from a customer and/or generating a second product selection from a first product selection and sending the second product selection to another location).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. This would require that the claims recite something that is significantly more than the abstract idea.  The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("digital communication network," "database," "system," "computer-readable medium," "processor"—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., "engine," modules, instructions, etc. to automate the abstract idea), this also does not serve to 
	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a 
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("electronically receiving, providing, forwarding”).  The electrically performed steps are merely executed on a generic computer.  That the claims are being applied in the context of passenger selections related to a vehicle is merely a field-of-use limitation.  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  In the instant case, the computer is merely used to execute functions that would ordinarily be performed manually. Thus, the computer merely serves the function of manipulating the data input and output and forwarding the data to the appropriate module to perform the function.
Dependent Claims Step 2A:

Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above, these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above. The use of a network of computers for order entry, processing, and fulfillment are all presented on a high level without particular details indicates the use of a conventional computer environment.  As further shown, this conventional system is merely used to send data between the processing modules.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



January 24, 2021